COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


 Cause Number:               01-19-00331-CV
 Trial Court Cause
 Number:                     2015-69097
 Style:                      Jack J. Grynberg and RSM Production Corporation
                             v. Rodeo Resources, L.P. and Jim Ford
 Date motion filed*:         December 11, 2019
 Type of motion:             Motion for Leave to File Amended Brief
 Party filing motion:        Appellants
 Document to be filed:       Amended Appellants’ Brief

Is appeal accelerated?       YES          NO

Ordered that motion is:

                Granted
                    If document is to be filed, document due:
                         Absent extraordinary circumstances, the Court will not grant additional motions to extend time

                Denied
                Dismissed (e.g., want of jurisdiction, moot)
                Other:


          Appellants’ amended brief was filed contemporaneously with their motion for leave to file an amended brief.
          Appellees’ request that this Court strike the Arbitration Record and all references to that record in Appellants’
          original brief is denied. This Court previously granted Appellees’ motion to extend time to file their appellate
          brief, and that brief is due January 17, 2020.




Judge's signature: Evelyn V. Keyes
                      Acting individually             Acting for the Court

Date: December 19, 2019